UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2011 Annual Report to Shareholders DWS Floating Rate Plus Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 15 Investment Portfolio 28 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 32 Financial Highlights 36 Notes to Financial Statements 47 Report of Independent Registered Public Accounting Firm 48 Tax Information 49 Summary of Management Fee Evaluation by Independent Fee Consultant 53 Board Members and Officers 57 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Loan investments are subject to interest-rate and credit risks. Floating rate loans tend to be rated below investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Adjustable rate loans are more sensitive to interest rate changes. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In certain situations, it may be difficult or impossible to sell an investment at an acceptable price. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2011 Average Annual Total Returns as of 5/31/11 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 8.38% 6.56% 4.02% Class C 7.65% 5.95% 3.36% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 5.40% 5.58% 3.28% Class C (max 1.00% CDSC) 7.65% 5.95% 3.36% No Sales Charges Class S 8.52% 6.73% 4.19% Institutional Class 8.77% 6.82% 4.25% S&P®/LSTA Leveraged Loan Index+ 9.51% 7.39% 4.87% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. * The Fund commenced operations on June 29, 2007. Index returns began on June 30, 2007. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2010 are 1.28%, 2.10%, 1.22% and 1.03% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Floating Rate Plus Fund — Class A [] S&P/LSTA Leveraged Loan Index+ Class A shares' growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on June 29, 2007. Index returns began on June 30, 2007. +The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 5/31/11 $ 5/31/10 $ Distribution Information: Twelve Months as of 5/31/11: Income Dividends $ Lipper Rankings — Loan Participation Funds Category as of 5/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 71 of 69 3-Year 15 of 93 16 Class C 1-Year 86 of 84 3-Year 19 of 93 21 Class S 1-Year 65 of 64 3-Year 12 of 93 13 Institutional Class 1-Year 60 of 59 3-Year 10 of 93 11 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class S shares of the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (December 1, 2010 to May 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended May 31, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS Floating Rate Plus Fund 1.14% 1.91% .96% .83% For more information, please refer to the Fund's prospectus. Portfolio Management Review Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Over the 12-month period ended May 31, 2011, the fund's Class A shares provided a return of 8.38%. In comparison, the fund's benchmark, the S&P/LSTA Leveraged Loan Index, returned 9.51%.1 The fund's performance lagged the 9.18% return of its peers in the Lipper Loan Participation Funds category.2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) At the beginning of the period ended May 31, 2011, prices of leveraged loans softened as credit markets in general were impacted by concerns over sovereign debt, with the so-called PIIGS nations (Portugal, Italy, Ireland, Greece and Spain) capturing most of the headlines.3 Investors became concerned that debt troubles could spread to other European countries, with the potential to destabilize the euro and threaten the global recovery. Decisive government intervention helped quiet investor fears that Europe's financial issues would spill over into the global economy, and the US Federal Reserve Board (the Fed) lifted investor spirits with talk of further easing measures if economic conditions worsened. The Fed maintained the target for the benchmark federal funds rate in the unprecedented 0% to 0.25% range for the entire period.4 As the year ending May 31, 2011 progressed, economic data appeared to show signs of strengthening, boosting credit-sensitive sectors. However, the biggest factor supporting leveraged loans for much of the period was a very strong supply and demand backdrop. To illustrate, the flow of money into bank loan mutual funds in the first quarter of 2011 was exceptionally strong, over $10 billion versus less than $3 billion in the first quarter of 2010. Investors were encouraged by the improving economy and credit environment, as reflected in continued low default rates on loans.5 Many were also attracted to the floating rate on bank loans as a way to protect against an eventual uptick in inflation and interest rates. Borrowers took advantage of the strong demand to refinance a significant volume of debt during the quarter on more favorable terms. Events in March brought these trends to a halt, as political unrest in the Middle East crested and an earthquake and tsunami hit Japan, causing flows into most risk-based assets to ease. Sentiment largely recovered as investors digested developments overseas and were able to better determine the likely impact on the fundamental economic backdrop. As the year ending May 31, 2011 drew to close, renewed concerns over European debt unsettled credit sectors and led to a dip in loan values. Positive Contributors to Fund Performance Leading contributors to performance included loans that were purchased opportunistically at discounted levels on more than one occasion over the period. These included Western Refining, an oil refiner with substantial assets. The company saw improved operating results as the price of oil rose over the period ended May 31, 2011. Another example is Nuveen Investments, an asset manager whose business results and credit profile strengthened along with the financial markets over much of the same period. Telecommunications equipment manufacturer Avaya, Inc. was another leading contributor to relative performance. The company has displayed improved operating fundamentals supported by increased demand for its products. Negative Contributors to Fund Performance The leading detractor from performance among loans was Onex Carestream,* a medical imaging company. The company's medical imaging processing is reliant on silver as a material, and the company's loan value declined as the price of the metal experienced an extraordinary rise over the period. Another detractor was YB (USA) LLC, a provider of print and online classified directory services. The loan was purchased at a discount in anticipation of the company tendering for its debt at a premium. The loan value declined since it was purchased. J.Crew suffered late in the period from a sell-off in retailers and other consumer sensitive sectors. We believe the company's operations remain solid and we continue to hold the loan. In addition to the main investment strategy, a Global Tactical Asset Allocation (GTAA) strategy is employed. This strategy attempts to take advantage of inefficiencies within global bond and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on bonds and currencies. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. For the 12-month period ending May 31, 2011, the GTAA was a negative factor in fund performance. Outlook and Positioning Inflows into leveraged loans moderated in May 2011 on sovereign debt concerns that impacted credit sectors overall. In addition, weak employment numbers late in the period ended May 31, 2011, diminished concerns over inflation and made the floating-rate feature on loans seem less compelling to some investors. We believe the investment case for leveraged loans remains strong, as we believe interest rates have potentially more room to rise than fall from current levels. The leveraged loan asset class, in our view, provides investors with a reasonable level of income and moderate price volatility, along with a degree of protection against any future upward trend in inflation and interest rates. Typically, leveraged loans carry interest rates that reflect a spread above some reference rate, generally LIBOR (the London Interbank Offered Rate). But, given the recent very low levels of short-term interest rates, many leveraged loan agreements have incorporated LIBOR floors in order to attract investors. A LIBOR floor sets the reference rate applied to a loan at a certain minimum regardless of actual LIBOR levels; however, the interest paid on such loans will not adjust upward until LIBOR rises above the level of the LIBOR floor. We are constructive on the overall economic backdrop and loan market fundamentals going forward. Issuer defaults by principal balance for the institutional loan market have continued to decline and were at an extraordinarily low 0.91% for the trailing 12 months ended May 31, 2011, compared with 4.64% for the 12 months ended May 31, 2010. Issuer operating results and cash flow trends suggest the possibility that defaults will remain low. Given this backdrop, we are comfortable assuming incremental risk on the margins of the portfolio and view the easing of loan prices at the end of the period as providing selective buying opportunities. Our investment objective continues to be to seek to provide high current income. We will continue to focus on trying to generate stable returns and minimize defaults by emphasizing fundamental analysis and by searching for individual securities that we believe have strong value. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Floating Rate Plus Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the portion of assets allocated to the fund's global tactical asset allocation overlay strategy. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. On August 1, 2010, members of the Advisor's Quantitative Strategies Group, including some members of the fund's portfolio management team, separated from the Advisor and formed QS Investors as a separate investment advisory firm unaffiliated with the Advisor. Portfolio Management Team James T. Anderson Eric S. Meyer, CFA Portfolio Managers, DIMA Robert Wang Thomas Picciochi Portfolio Managers, QS Investors 1The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Lipper Loan Participation Funds category includes funds that invest primarily in participation interests in collateralized senior corporate loans that have floating or variable rates. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the Lipper Loan Participation Funds category. For the 1- and 3-year period ended May 31, 2011 this category's average was 9.18% (102 funds) and 5.01% (93 funds), respectively, It is not possible to invest directly in a Lipper category. 3 Leveraged loans are loans extended to companies or individuals that already have considerable amounts of debt. The credit markets are defined as the broad market for companies looking to raise capital through debt issuance. This market encompasses bonds and other debt securities of different credit quality. Sovereign debt represents the bonds issued in foreign currencies by national governments. 4 The federal funds rate is the interest rate, set by the US Federal Reserve, at which banks lend money to each other, usually on an overnight basis. 5 The default rate represents the rate at which borrowers fail to remain current with their payments on loans. * Not held in the portfolio as of May 31, 2011. Portfolio Summary Asset Allocation (As a % of Net Assets) 5/31/11 5/31/10 Loan Participations and Assignments 86% 85% Corporate Bonds 9% 7% Cash Equivalents and other assets and liabilities, net 5% 7% Government & Agency Obligations — 1% 100% 100% Sector Diversification (As a % of Loan Participations and Assignments, Corporate Bonds and Common Stocks) 5/31/11 5/31/10 Consumer Discretionary 32% 27% Industrials 15% 18% Financials 12% 12% Materials 9% 6% Information Technology 9% 12% Consumer Staples 8% 7% Health Care 5% 5% Energy 4% 7% Telecommunication Services 3% 4% Utilities 3% 2% 100% 100% Quality (As a % of Investment Portfolio excluding Cash Equivalents) 5/31/11 5/31/10 A 2% — BBB 2% 1% BB 33% 29% B 52% 51% Below B 5% 8% Not Rated 6% 11% 100% 100% Asset allocation and sector diversification exclude derivatives and are subject to change. The quality ratings represent the Standard & Poor's Corporation ("S&P") credit ratings. The ratings of S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of May 31, 2011 Principal Amount ($) Value ($) Loan Participations and Assignments 86.1% Senior Loans** Consumer Discretionary 28.6% Atlantic Broadband Finance LLC, Term Loan B, 4.0%, 3/8/2016 Bass Pro Group LLC, Term Loan, 5.0%, 4/9/2015 Bombardier Recreational Products, Inc., Term Loan, 2.79%, 6/28/2013 Buffets, Inc., Letter of Credit, First Lien, 7.557%, 4/22/2015 Burger King Corp., Term Loan B, 4.5%, 10/19/2016 Burlington Coat Factory Warehouse Corp., Term Loan B, 6.25%, 2/18/2017 Caesars Entertainment Operating Co.: Term Loan B1, 3.274%, 1/28/2015 Term Loan B3, 3.274%, 1/28/2015 Capital Automotive LP, Term Loan B, 5.0%, 3/10/2017 Carmike Cinemas, Inc., Term Loan B, 5.5%, 1/27/2016 Cenveo Corp., Term Loan B, 6.25%, 12/21/2016 Cequel Communications LLC, Term Loan, 2.209%, 11/5/2013 Charter Communications Operating LLC: Term Loan, 2.19%, 3/6/2014 Term Loan, 3.56%, 9/6/2016 Chrysler Group LLC, Term Loan, 4.98%, 6/2/2017 Cinedigm Digital Funding I LLC, Term Loan, 5.25%, 4/29/2016 Claire's Stores, Inc., Term Loan B, 3.057%, 5/29/2014 Clear Channel Communication, Term Loan B, 3.841%, 1/28/2016 Collective Brands Finance, Inc., Term Loan A, 2.947%, 8/18/2014 Denny's, Inc., Term Loan B, 5.25%, 2/24/2017 DineEquity, Inc., Term Loan B, 4.25%, 10/19/2017 Dollar General Corp., Term Loan B-1, 2.941%, 7/7/2014 Dunkin' Brands, Inc., Term Loan B, 4.25%, 11/23/2017 Ford Motor Co., Term Loan B1, 2.95%, 12/16/2013 Golden Nugget, Inc.: Term Delay Draw, 3.2%, 6/30/2014 Term Loan B, 3.2%, 6/30/2014 Goodyear Tire & Rubber Co., Second Lien Term Loan, 1.94%, 4/30/2014 Gray Television, Inc., Term Loan B, 3.71%, 12/31/2014 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Harbor Freight Tools USA, Inc., First Lien Term Loan, 6.5%, 12/22/2017 Harron Communications Corp., Term Loan B, 5.25%, 10/16/2017 Hillman Companies, Inc., Term Loan B, 5.0%, 5/27/2016 Hubbard Radio LLC: Term Loan B, 5.25%, 4/28/2017 Second Lien Term Loan, 8.75%, 4/30/2018 Isle of Capri Casinos, Inc., Term Loan B, 4.75%, 3/24/2017 J Crew Operating Corp., Term Loan B, 4.75%, 3/7/2018 Jo-Ann Stores, Inc., Term Loan, 4.75%, 3/16/2018 JRD Holdings, Inc., Term Loan, 2.45%, 7/2/2014 Kalispel Tribal Economic Authority, Term Loan B, 7.5%, 2/22/2017 Kasima LLC, Term Loan B, 5.0%, 3/31/2017 Landry's Restaurants, Inc., Term Loan A, 6.25%, 12/1/2014 Las Vegas Sands LLC: Term Loan B, 2.0%, 5/23/2014 Term Delay Draw, 3.0%, 11/23/2016 Term Loan B, 3.0%, 11/23/2016 Leslie's Poolmart, Inc., Term Loan, 4.5%, 11/21/2016 Live Nation Entertainment, Inc., Term Loan B, 4.5%, 11/7/2016 Local TV Finance LLC, Term Loan B, 2.31%, 5/7/2013 LodgeNet Entertainment Corp., Term Loan, 6.5%, 4/4/2014 Mediacom Broadband LLC, Term Loan F, 4.5%, 10/23/2017 Mediacom Illinois LLC, Term Loan D, 5.5%, 3/31/2017 Mediacom LLC, Term Loan E, 4.5%, 10/23/2017 Merrill Communications LLC, Second Lien Term Loan, 13.75%, 11/15/2013 Michaels Stores, Inc.: Term Loan B1, 2.563%, 10/31/2013 Term Loan B2, 4.813%, 7/31/2016 Midcontinent Communications, Term Loan B, 4.0%, 12/30/2016 National Bedding Co., LLC: First Lien Term Loan, 3.813%, 11/28/2013 Second Lien Term Loan, 5.313%, 2/28/2014 Neiman Marcus Group, Inc., Term Loan, 4.75%, 5/16/2018 Network Communications, Inc., Term Loan, 5.5%, 11/29/2013 Oceania Cruises, Inc., Term Loan B, 5.063%, 4/27/2015 Oriental Trading Co., Inc,, Term Loan B, 7.0%, 2/10/2017 OSI Restaurant Partners LLC: Term Loan B, 2.5%, 6/14/2014 Term Loan, 4.5%, 6/14/2013 Petco Animal Supplies, Inc., Term Loan, 4.5%, 11/24/2017 Pilot Travel Centers LLC, Term Loan B, 4.25%, 3/30/2018 PostMedia Network, Inc., Term Loan C, 6.25%, 7/13/2016 Quad/Graphics, Inc., Term Loan B, 5.5%, 4/14/2016 Quebecor Media, Inc., Term Loan B, 2.278%, 1/17/2013 Raycom TV Broadcasting, Inc., Term Loan B, 4.5%, 5/31/2017 Regal Cinemas, Inc., Term Loan B, 3.557%, 8/23/2017 Remy International, Inc., Term Loan B, 6.25%, 12/16/2016 Sagittarius Restaurants LLC, Term Loan B, 7.5%, 5/18/2015 Savers, Inc., Term Loan B, 4.25%, 3/3/2017 Six Flags Theme Parks, Inc., Term Loan B, 5.25%, 6/30/2016 Springs Windows Fashions LLC: Term Loan B, 3.063%, 12/31/2012 Term Loan B, 6.0%, 5/26/2017 Second Lien Term Loan, 11.25%, 5/27/2018 Summit Entertainment LLC, Term Loan, 7.5%, 9/7/2016 SuperMedia, Inc., Term Loan, 11.0%, 12/31/2015 Tenneco, Inc., Term Loan B, 4.807%, 6/3/2016 Tomkins LLC, Term Loan B, 4.25%, 9/29/2016 Toys "R" Us-Delaware, Inc., Term Loan, 6.0%, 9/1/2016 Travelport LLC: Term Delay Draw, 4.741%, 8/21/2015 Term Loan B, 4.741%, 8/21/2015 Term Loan S, 4.807%, 8/21/2015 Tribune Co., Term Loan B, LIBOR plus 3.0%, 6/4/2014* UCI International, Inc., Term Loan B, 5.5%, 7/26/2017 Universal City Development Partners Ltd., Term Loan B, 5.5%, 11/6/2014 Univision Communications, Inc., Term Loan, 4.441%, 3/31/2017 Visant Holding Corp., Term Loan B, 5.25%, 12/22/2016 VML US Finance LLC: Term Delay Draw B, 4.7%, 5/25/2012 Term Loan B, 4.7%, 5/27/2013 Wendy's/Arby's Restaurant LLC, Term Loan B, 5.0%, 5/24/2017 YB (USA) LLC, Term Loan B1, 3.94%, 7/31/2014 Consumer Staples 7.8% American Seafoods Group LLC, Term Loan B, 4.25%, 3/8/2018 Darling International, Inc., Term Loan, 5.0%, 12/16/2016 Dean Foods Co.: Term Loan B1, 3.56%, 4/2/2016 Term Loan B2, 3.7%, 4/2/2017 Del Monte Foods Co., Term Loan, 4.5%, 3/8/2018 Fairway Group Acquisition Co., Term Loan A, 7.25%, 3/3/2017 Focus Brands, Inc., Term Loan B, 5.25%, 11/4/2016 Great Atlantic & Pacific Tea Co., Debtor in Possession Term Loan, 8.75%, 6/15/2012 JBS USA Holdings, Inc., Term Loan, 4.25%, 5/16/2018 Michael Foods Group, Inc., Term Loan, 4.25%, 2/23/2018 NBTY, Inc., Term Loan B, 4.25%, 10/2/2017 Pierre Foods, Inc., First Lien Term Loan, 7.0%, 9/30/2016 Pinnacle Foods Holdings Corp.: Term Loan B, 2.711%, 4/2/2014 Term Loan D, 6.0%, 4/2/2014 Roundy's Supermarkets, Inc.: Term Loan, 7.0%, 11/3/2013 Second Lien Term Loan, 10.0%, 4/18/2016 Smart & Final Stores Corp., Term Loan B2, 5.061%, 5/31/2016 SUPERVALU, Inc., Term Loan B3, 4.5%, 4/28/2018 US Foodservice, Inc., Term Loan B, 2.7%, 7/3/2014 Volume Services America, Inc.: Term Loan A, 10.0%, 9/16/2015 Term Loan B, 10.5%, 9/16/2016 Windsor Quality Food Co., Ltd., Term Loan B, 5.0%, 2/16/2017 Wm. Bolthouse Farms, Inc.: First Lien Term Loan, 5.5%, 2/11/2016 Second Lien Term Loan, 9.5%, 8/11/2016 Energy 3.5% Big West Oil LLC, Term Loan, 7.0%, 3/31/2016 CCS Income Trust, Term Loan B, 3.242%, 11/14/2014 Frac Tech International LLC, Term Loan B, 6.25%, 5/6/2016 Hercules Offshore LLC, Term Loan B, 7.5%, 7/11/2013 Sheridan Production Partners I LLC: Term Loan, 6.5%, 4/20/2017 Term Loan 1-A, 6.5%, 4/20/2017 Term Loan 1-M, 6.5%, 4/20/2017 Western Refining, Inc., Term Loan B, 7.5%, 3/15/2017 Financials 7.1% AmWINS Group, Inc., First Lien Term Loan, 2.76%, 6/8/2013 Asurion Corp.: First Lien Term Loan, 3.211%, 7/3/2014 Second Lien Term Loan, 6.702%, 7/3/2015 BNY ConvergEx Group LLC: Term Loan, 5.25%, 12/19/2016 Second Lien Term Loan, 8.75%, 12/18/2017 Brand Energy & Infrastructure Services, Inc.: Letter of Credit, 2.563%, 2/20/2014 Term Loan B2, 3.563%, 2/7/2014 CIT Group, Inc., Term Loan 3, 6.25%, 8/11/2015 CNO Financial Group, Inc., Term Loan B, 6.25%, 9/30/2016 Delos Aircraft, Inc., Term Loan B2, 7.0%, 3/17/2016 Evergreen Tank Solutions, Inc., Second Lien Term Loan, 4.017%, 4/4/2014 Horizon Merger Corp., Term Loan B2, 4.023%, 8/4/2014 International Lease Finance Corp., Term Loan B1, 6.75%, 3/17/2015 Istar Financial, Inc.: Term Loan A1, 5.0%, 6/28/2013 Term Loan A2, 7.0%, 6/30/2014 LNR Property Corp., Term Loan B, 4.75%, 4/29/2016 LPL Holdings, Inc., Term Loan, 5.25%, 6/28/2017 N.E.W. Holdings I LLC, Term Loan, 6.0%, 3/23/2016 NDS Finance Ltd., Term Loan B, 4.0%, 3/12/2018 Nuveen Investments, Inc.: First Lien Term Loan, 3.307%, 11/13/2014 Term Loan, 5.807%, 5/12/2017 Springleaf Finance Corp., 5.5%, 5/5/2017 UPC Financing Partnership, Term Loan X, 3.711%, 12/29/2017 Health Care 4.5% AMN Healthcare, Inc., Term Loan B, 7.25%, 6/23/2015 Axcan Pharma, Inc., Term Loan B, 5.5%, 2/10/2017 Bausch & Lomb, Inc.: Term Delay Draw, 3.441%, 4/24/2015 Term Loan, 3.557%, 4/24/2015 CareStream Health, Inc., Term Loan B, 5.0%, 2/25/2017 Community Health Systems, Inc.: Term Delay Draw, 2.504%, 7/25/2014 Term Loan, 2.504%, 7/25/2014 Term Loan B, 3.754%, 1/25/2017 DaVita, Inc., Term Loan B, 4.5%, 10/20/2016 Drumm Investors LLC, Term Loan, 5.0%, 5/4/2018 Education Management LLC, Term Loan C2, 4.313%, 6/1/2016 Grifols, Inc., Term Loan B, 6.0%, 11/23/2016 HCA, Inc.: Term Loan B, 2.557%, 11/18/2013 Term Loan B2, 3.557%, 3/31/2017 Health Management Associates, Inc., Term Loan B, 2.057%, 2/28/2014 IMS Health, Inc., Term Loan B, 4.5%, 8/25/2017 MedAssets, Inc., Term Loan, 5.25%, 11/16/2016 Mylan Laboratories, Inc., Term Loan B, 3.563%, 10/2/2014 Sun Healthcare Group, Inc., Term Loan B, 7.5%, 10/15/2016 Surgical Care Affiliates, Inc., Term Loan, 2.307%, 12/29/2014 Universal Health Services, Inc., Term Loan B, 5.5%, 11/15/2016 Valitas Health Services, Inc., Term Loan B, 5.75%, 5/18/2017 Industrials 13.3% Acosta, Inc., Term Loan, 4.75%, 3/1/2018 Advantage Sales & Marketing, Inc.: Term Loan B, 5.25%, 12/18/2017 Second Lien Term Loan, 9.25%, 6/18/2018 Allegiant Travel Co., Term Loan B, 5.75%, 3/10/2017 Alliance Laundry Systems LLC, Term Loan B, 6.25%, 9/30/2016 Armstrong World Industries, Inc., Term Loan B, 4.0%, 3/9/2018 Autotrader.com, Inc., Term Loan B, 4.75%, 12/15/2016 AWAS Capital, Inc., First Lien Term Loan, 7.75%, 6/10/2016 Blount International, Inc., Term Loan B, 5.5%, 8/9/2016 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Bucyrus International, Inc., Term Loan C, 4.25%, 2/19/2016 CEVA Group PLC: Term Loan B, 5.273%, 8/31/2016 Term Loan, 3.273%, 11/4/2013 Letter of Credit, 3.307%, 11/4/2013 Letter of Credit, 5.307%, 8/31/2016 ClientLogic Corp., Term Loan, 7.04%, 1/30/2017 Coach America Holdings, Inc.: Letter of Credit, 6.055%, 4/20/2014 First Lien Term Loan, 7.25%, 4/18/2014 Continental Alloys & Services, Inc., Term Loan B, 9.5%, 6/14/2012 CPI International, Inc., Term Loan B, 5.0%, 2/9/2017 Delta Air Lines, Inc.: Term Loan B, 4.25%, 3/7/2016 Term Loan B, 5.5%, 4/20/2017 DynCorp International LLC, Term Loan B, 6.25%, 7/5/2016 Freescale Semiconductor, Inc., Term Loan B, 4.461%, 12/1/2016 Getty Images, Inc., Term Loan, 5.25%, 11/7/2016 Goodman Global Holdings, Inc.: First Lien Term Loan, 5.75%, 10/28/2016 Second Lien Term Loan, 9.0%, 10/30/2017 HD Supply, Inc., Term Loan, 3.45%, 6/1/2014 Interactive Data Corp., Term Loan B, 4.75%, 2/12/2018 Kenan Advantage Group, Inc., Term Loan, 5.5%, 6/10/2016 Language Line LLC: Term Loan B, 6.25%, 6/20/2016 Second Lien Term Loan, 10.5%, 12/16/2016 MSCI, Inc., Term Loan B1, 3.75%, 3/14/2017 NEP II, Inc., Term Loan B2, 3.561%, 2/16/2017 Orbitz Worldwide, Inc., Term Loan, 3.191%, 7/25/2014 Ozburn-Hessey Holding Co., LLC, Term Loan B, 7.5%, 4/8/2016 Sabre, Inc., Term Loan B, 2.191%, 9/30/2014 SRAM LLC, Term Loan B, 5.0%, 4/30/2015 Swift Transportation Co., Inc., Term Loan B, 6.0%, 12/21/2016 Synagro Technologies, Inc., Term Loan B, 2.2%, 4/2/2014 Transdigm, Inc., Term Loan B, 4.0%, 2/14/2017 United Airlines, Inc., Term Loan B, 2.25%, 2/3/2014 US Airways Group, Inc., Term Loan, 2.694%, 3/21/2014 Vangent, Inc., Term Loan B, 2.26%, 2/14/2013 Waste Industries USA, Inc., Term loan B, 4.75%, 3/17/2017 Wesco Aircraft Hardware Corp., Term Loan B, 4.25%, 4/4/2017 West Corp.: Term Loan B4, 4.56%, 7/15/2016 Term Loan B5, 4.707%, 7/15/2016 WireCo WorldGroup, Inc., Term Loan, 5.25%, 2/10/2014 Information Technology 7.5% Allen Systems Group, Inc., Term Loan B, 7.0%, 11/20/2015 Aspect Software, Inc., Term Loan B, 6.25%, 4/19/2016 Attachmate Corp.: Term Loan B, 6.5%, 4/27/2017 Second Lien Term Loan, 9.5%, 5/19/2017 Avaya, Inc.: Term Loan, 3.005%, 10/24/2014 Term Loan B3, 4.755%, 10/26/2017 AVG Technologies, Inc., Term Loan, 7.5%, 3/11/2016 Bentley Systems, Inc., Term Loan B, 5.75%, 12/29/2016 Booz Allen Hamilton, Inc., Term Loan B, 4.0%, 8/3/2017 CommScope, Inc., Term Loan B, 5.0%, 1/14/2018 Fidelity National Information Solutions, Inc., Term Loan B, 5.25%, 7/18/2016 Fifth Third Processing Solutions LLC: Term Loan B1, 4.5%, 11/3/2016 Term Loan B, 4.75%, 11/3/2016 First Data Corp.: Term Loan B1, 2.945%, 9/24/2014 Term Loan B2, 2.945%, 9/24/2014 Term Loan B3, 2.945%, 9/24/2014 Term Loan B, 4.195%, 3/23/2018 Flextronics International Ltd.: Term Delay Draw A-1-B, 2.441%, 10/1/2014 Term Delay Draw A-2, 2.441%, 10/1/2014 Term Delay Draw A-1A, 2.443%, 10/1/2014 Term Loan B, 2.461%, 10/1/2012 Term Delay Draw A-3, 2.461%, 10/1/2014 Term Loan A, 2.461%, 10/1/2014 Global Cash Access LLC, Term Loan B, 7.0%, 3/1/2016 Intersil Corp., Term Loan, 4.75%, 4/27/2016 iPayment, Inc., Term Loan B, 5.75%, 5/8/2017 Microsemi Corp., Term Loan B, 4.0%, 11/2/2017 NXP BV, Term Loan, 4.5%, 3/7/2017 Pegasus Solutions, Inc., Term Loan B, 7.75%, 4/17/2013 RedPrairie Corp., Term Loan B, 6.0%, 3/24/2016 Rovi Solutions Corp.: Term Loan A, 2.7%, 2/8/2016 Term Loan B, 4.0%, 2/7/2018 Savvis Communications Corp., Term Loan, 6.75%, 8/4/2016 Sensata Technologies Finance Co., LLC, Term Loan, 4.0%, 5/11/2018 Sensus USA, Inc.: First Lien Term Loan, 4.75%, 5/9/2017 Second Lien Term Loan, 8.5%, 5/9/2018 SI Organization, Inc., Term Loan B, 4.5%, 11/22/2016 SkillSoft Corp., Term Loan B, 6.5%, 5/26/2017 Spansion LLC, Term Loan B, 4.75%, 1/8/2015 SunGard Data Systems, Inc.: Term Loan A, 1.956%, 2/28/2014 Term Loan B, 3.863%, 2/26/2016 SymphonyIRI Group, Inc., Term Loan B, 6.0%, 11/28/2017 Syniverse Technologies, Inc., Term Loan B, 5.25%, 12/21/2017 Materials 7.2% American Rock Salt Holdings LLC, Term Loan, 5.5%, 4/19/2017 Arizona Chemical, Inc., Term Loan B, 4.75%, 11/21/2016 Berry Plastic Corp., Term Loan C, 2.261%, 4/3/2015 Chemtura, Term Loan B, 5.5%, 8/27/2016 CPG International, Inc., Term Loan B, 6.0%, 2/18/2017 Earthbound Holdings III LLC, Term Loan B, 5.5%, 12/21/2016 Exopack LLC, Term Loan, 6.5%, 5/26/2017 Fairmount Minerals Ltd., Term Loan B, 5.25%, 3/1/2017 Georgia-Pacific Corp., Term Loan B, 2.31%, 12/21/2012 Graphic Packaging International, Inc., Term Loan C, 3.055%, 5/16/2014 Houghton International, Inc., Term Loan B, 6.75%, 1/29/2016 Huntsman International LLC, Term Loan C, 2.474%, 6/30/2016 Ineos US Finance LLC: Term Loan B2, 7.501%, 12/16/2013 Term Loan C2, 8.001%, 12/16/2014 JMC Steel Group, Inc., Term Loan, 4.75%, 4/3/2017 Momentive Performance Materials, Inc., Term Loan B, 3.75%, 5/5/2015 Momentive Specialty Chemicals, Inc.: Term Loan C1, 2.563%, 5/6/2013 Term Loan C2, 2.563%, 5/6/2013 Nexeo Solutions LLC, Term Loan B, 5.0%, 9/8/2017 Novelis, Inc., Term Loan B, 4.0%, 3/10/2017 Nusil Technology LLC, Term Loan, 5.25%, 4/7/2017 Pelican Products, Inc., Term Loan B, 5.0%, 3/7/2017 Reynolds Group Holdings, Inc., Term Loan E, 4.25%, 2/9/2018 Rock-Tenn Co., Term Loan B, 3.5%, 3/28/2018 Rockwood Specialties Group, Inc., Term Loan B, 3.75%, 2/9/2018 Styron S.A.R.L LLC, Term Loan B, 6.0%, 8/2/2017 Univar, Inc., Term Loan B, 5.0%, 6/30/2017 Walter Energy, Inc., Term Loan B, 4.0%, 4/2/2018 Telecommunication Services 3.3% Alaska Communications Systems Holdings, Inc., Term Loan B, 5.5%, 10/21/2016 Intelsat Bermuda Ltd., Term Loan, 2.776%, 2/1/2014 Intelsat Jackson Holdings Ltd., Term Loan, 3.285%, 2/2/2014 Intelsat Jackson Holdings SA, Term Loan B, 5.25%, 4/2/2018 MetroPCS Wireless, Inc.: Term Loan B3, 4.0%, 5/18/2018 Term Loan B, 4.071%, 11/4/2016 Securus Technologies, Inc., Term Loan, 6.25%, 5/31/2017 Sorenson Communications, Inc., Term Loan C, 6.0%, 8/16/2013 Springboard Finance LLC, Term Loan, 7.0%, 2/23/2015 Telesat Canada: Term Loan I, 3.2%, 10/31/2014 Term Loan II, 3.2%, 10/31/2014 TowerCo Finance LLC, Term Loan B, 5.25%, 2/2/2017 Utilities 3.3% AES Corp., Term Loan, 5.5%, 5/17/2018 Calpine Corp., Term Loan, 4.5%, 4/2/2018 Equipower Resources Holdings LLC, Term Loan B, 5.75%, 1/26/2018 Great Point Power, Term Delay Draw, 3.481%, 3/10/2017 MEG Energy Corp., Term Loan B, 4.0%, 3/16/2018 Star West Generation LLC, Term Loan B, 6.0%, 5/14/2018 Texas Competitive Electric Holdings Co., LLC: Term Loan, 3.706%, 10/10/2014 Term Loan, 4.768%, 10/10/2017 Total Loan Participations and Assignments (Cost $2,297,601,711) Corporate Bonds 9.0% Consumer Discretionary 1.6% Avis Budget Car Rental LLC, 2.761%***, 5/15/2014 Hanesbrands, Inc., Series B, 3.831%***, 12/15/2014 Seminole Hard Rock Entertainment, Inc., 144A, 2.81%***, 3/15/2014 Travelport LLC, 4.936%***, 9/1/2014 Energy 0.3% Western Refining, Inc., 144A, 10.75%***, 6/15/2014 Financials 3.8% Ally Financial, Inc., 2.511%***, 12/1/2014 Bank of America Corp., Series L, 1.693%***, 1/30/2014 Ford Motor Credit Co., LLC, 3.033%***, 1/13/2012 Hexion US Finance Corp., 4.761%***, 11/15/2014 Lloyds TSB Bank PLC, 2.624%***, 1/24/2014 Morgan Stanley, 1.874%***, 1/24/2014 RCI Banque SA, 144A, 2.155%***, 4/11/2014 Royal Bank of Scotland PLC, 144A, 1.84%***, 3/11/2014 Industrials 1.0% ARAMARK Corp., 3.773%***, 2/1/2015 Continental Airlines, Inc., "B", Series 2006-1, 3.435%***, 6/2/2013 JetBlue Airways Spare Parts Pass Through Trust, Series B-1, 144A, 3.178%***, 1/2/2014 KAR Auction Services, Inc., 4.273%***, 5/1/2014 Information Technology 0.8% Freescale Semiconductor, Inc., 4.185%***, 12/15/2014 NXP BV, 3.028%***, 10/15/2013 Sanmina-SCI Corp., 144A, 3.06%***, 6/15/2014 Materials 1.5% Berry Plastics Corp., 5.028%***, 2/15/2015 Lyondell Chemical Co., 11.0%, 5/1/2018 NOVA Chemicals Corp., 3.542%***, 11/15/2013 Total Corporate Bonds (Cost $237,876,154) Asset-Backed 0.3% Miscellaneous Fairway Loan Funding Co., "B2L", Series 2006-1A, 4.076%***, 10/17/2018 NYLIM Flatiron CLO Ltd., "D", Series 2005-1A, 144A, 2.067%***, 8/10/2017 Total Asset-Backed (Cost $8,467,500) Shares Value ($) Common Stocks 0.0% Consumer Discretionary Buffets Restaurants Holdings, Inc.* SuperMedia, Inc.* Total Common Stocks (Cost $62,755) Cash Equivalents 7.1% Central Cash Management Fund, 0.13% (a) (Cost $190,337,595) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,734,345,715)+ Other Assets and Liabilities, Net ) ) Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Tribune Co., Term Loan B* LIBOR plus 3.0% 6/4/2014 USD * Non-income producing security. In the case of a bond or senior loan, generally denotes that the issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. ** Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major US bank or LIBOR. Senior loans may include LIBOR floors, which is a minimum rate of interest paid by the borrower. Senior loans are shown at their current rate as of May 31, 2011. *** These securities are shown at their current rate as of May 31, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $2,734,552,969. At May 31, 2011, net unrealized appreciation for all securities based on tax cost was $17,576,316. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $25,679,987 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,103,671. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London InterBank Offered Rate. Prime Rate: Interest rate charged by banks to their most creditworthy customers. At May 31, 2011, the Fund had unfunded loan commitments of $4,112,414, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation (Depreciation) ($) Delta Air Lines, Inc., Term Loan, 3/28/2012 ) Frac Tech International LLC, Term Delay Draw, 5/6/2016 Total net unrealized depreciation ) At May 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Australian Treasury Bond AUD 6/15/2011 10 Year Japanese Government Bond JPY 6/9/2011 71 2 Year US Treasury Note USD 9/30/2011 Total unrealized appreciation At May 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Canadian Government Bond CAD 9/21/2011 ) 10 Year US Treasury Note USD 9/21/2011 ) Federal Republic of Germany Euro-Bund EUR 6/8/2011 ) Federal Republic of Germany Euro-Schatz EUR 6/8/2011 ) United Kingdom Long Gilt Bond GBP 9/28/2011 — Total unrealized depreciation ) As of May 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 6/21/2011 UBS AG USD NOK 6/21/2011 UBS AG USD SEK 6/21/2011 UBS AG USD AUD 6/21/2011 UBS AG USD GBP 6/21/2011 UBS AG USD CAD 6/21/2011 UBS AG USD EUR 6/21/2011 UBS AG USD SEK 6/21/2011 UBS AG USD CAD 6/21/2011 UBS AG JPY USD 6/21/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty NZD USD 6/21/2011 ) UBS AG CHF USD 6/21/2011 ) UBS AG NZD USD 6/21/2011 ) UBS AG GBP USD 6/21/2011 ) UBS AG JPY USD 6/21/2011 ) UBS AG NOK USD 6/21/2011 ) UBS AG CHF USD 6/21/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (b) Loan Participations and Assignments $
